Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the application filed on January 24, 2019. Claims 1-20 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for displaying payment related information on a user interface.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of if executing a first mode, identify information regarding a second user interface corresponding to a second mode, and display a first user interface corresponding to the first mode, the first user interface comprising at least part of the second user interface, on the display.
The claimed system simply describes series of steps for displaying payment related information on a user interface. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental economic practice and business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a display device comprising a display; at least one processor; and a memory electrically connected to the processor, wherein the memory stores instructions nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a display device comprising a display; at least one processor; and a memory electrically connected to the processor, wherein the memory stores instructions to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 8 and 15.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. Claims 2-7, 9-14 and 16-20 are directed towards the first user interface corresponding to a payment mode, the second user interface corresponding to a management mode, wherein if executing the first mode, identify information regarding the second user interface and if the second user interface is updated, update the information regarding the second user interface based on update information of the second user interface; selecting at least one menu to add to the first user interface from among at least one menu of the second user interface based on the information regarding the second user interface, and display the first user interface comprising the selected at least one menu and identifying at least one menu disposed in a designated region of the second user interface, and display the first user interface comprising the at least one menu disposed in the designated region, wherein the information regarding the second user interface comprises at least one of a menu of the second user interface, menu layout information, and menu use details.
As mentioned above with respect to the independent claims, the generic processor limitations are no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al. US 10,853,791 B1, hereinafter “Ellis”.

Claims 1, 8 and 15, Ellis discloses a method and a corresponding electronic device comprising: a display device comprising a display; at least one processor; and a memory electrically connected to the processor, wherein the memory stores instructions which, when executed by the at least one processor, cause the electronic device to: if executing a first mode of an application, identify information regarding a second user interface corresponding to a second mode of the application, and display a first user interface corresponding to the first mode, the first user interface comprising at least part of the second user interface, on the display device (abstract, figures 5A and 5B (elements 502, 516 and 526).

Claims 2, 9 and 16, Ellis discloses displaying the first user interface, the first user interface corresponding to a payment mode of a payment application, the first user interface comprising at least part of the second user interface, the second user interface corresponding to a management mode of the payment application, on the display device (abstract, figures 5A and 5B (elements 514, 524 and 540).

Claims 3, 10 and 17, Ellis discloses if executing the first mode of the application, identifying information regarding the second user interface stored in a memory functionally connected to the electronic device (abstract, figures 5A and 5B (elements 502, 516 and 526).
Claims 4, 11 and 18, Ellis discloses if the second user interface is updated, updating the information regarding the second user interface stored in the memory based on update information of the second user interface (abstract, figures 5A and 5B (elements 502, 516 and 526) and column 44, lines 7-67).

Claims 5, 12 and 19, Ellis discloses selecting at least one menu to add to the first user interface from among at least one menu of the second user interface based on the information regarding the second user interface; and displaying the first user interface comprising the selected at least one menu on the display device (figures 5A and 5B (elements 502, 518 and 520 and column 42, lines 7-38).

Claims 6, 13 and 20, Ellis discloses identifying at least one menu disposed in a designated region of the second user interface and display the first user interface comprising the at least one menu disposed in the designated region on the display device. (figures 5A and 5B (elements 502, 518 and 520 and column 42, lines 7-38).

Claims 7 and 14, Ellis discloses a menu of the second user interface, menu layout information, and menu use details (abstract, figures 5A and 5B (elements 502, 516 and 526) and column 44, lines 7-67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mestre et al. (US 2011/0112918 A1) discloses “a payment-enabled mobile device such as a "smart phone" incorporates risk management features that are applicable to its use in contactless payment transactions. Some features may govern when verification of the cardholder's identity is required for consummation of the current transaction. The features may be configurable by the payment card account issuer and/or the user of the mobile device”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691